Interim

incision

Km= or BUN
In Visa Petition Proceedings
A-17288881
Decided by Regional Comnniseianer September 6, .1967
An approved visa petition according third preference classification as an engineer to beneficiary who after entry intends to work part time in another field

in order to support his family while he is taking graduate work in his professional field, may be revalidated pursuant to 8 CFR 205.1(c) where he
intends to engage in his professional field in the United States upon obtaining
an advanced degree In that field.

This case comes forward on appeal from the decision of the District

Director, San Francisco, who on August 10, 1967, denied the request
for revalidation of petition previously approved for preference classification under section 203 (a) (B• of the Immigration and Nationality
Act on the ground that the petitioner no longer intended to engagt,
in the occupation of engineer for which the petition had originally
been approved.
The petition for preference classification under section 203(a) (d)
of the Act was originally filed on December 9, 1966 by the petitioner
in. his own behalf on the basis of his occupation as an "engineer". He
presented evidence of four years study at the Budapest Politechnical

University in the field of engineering and the award of an "Engineer's Diploma" on October 26, 1944 and evidence of employment as
a consulting engineer on a contract 'basis in. the field of civil and
electrical engineering for the period from 1958 to 1964 in Brazil,
South America.
The Service found his occupation ,to .be that of a civil engineer.
When the petition was originally filed on December 9, 1966, it was
accompanied by Form ES-575A, "Statement - of Qualifications of
Alien", and pursuant to section 212(a)(11) of the Act bore the certification of the Secretary of Labor dated June 10, 1966.
8 CFR 204.4 provides: "The approval of a petition to classify an
alien as a preference immigrant under section 203(a) (3) or (6) of the
Act shall remain valid for a period of one year from the date of any
-

765

Interim Decision #1873
individual certification issued by the Secretary of Labor pursuant to
section 212 (a) (14) of the Act; if a blanket certification has been issued.
covering the alien's profession. or occupation, the approval shell remain
valid for a period of one year from the date of approval."
At the time the petition was filed and the certification was issued by
the Secretary of Labor, the occupation of "civil engineer" was not
contained in the list of occupations under Group U, Schedule A of
29 CFR 60 for which the Department of Labor had granted a "blanket"
certification and an individual certification as obtained was required.
The petition was thereafter approved on April 10, 1967, with validity
of the approval to expire on June 10, 1967, one year from the Secretary of Labor's certification. The petitioner now seeks revalidation
of the petition. (Effective as of December 23, 1966 the Department of

Labor (31 Fed. Reg. 16412) added the occupation of civil engineer
to their list of occupations in 29 CFR 60, supra.)
8 CFR 205.1(c) provides for the revalidation of a petition previously approved for classification of preference under section 203 (a) (3)
of the Act if the petitioner/beneficiary is currently eligible for the
classification.
The District Director in his denial of the request for revalidation
states:
The petition was approved for third preference classification on the basis of
your statements in the petition that you are an engineer by profession and intend to engage in that profession in the United States, and documentary evidence submitted to establish your professional qualifications as an engineer. You
have now informed this office in writing, under date of July 31, 1967, that you
Intend to engage in the occupation of management consultant and investment
banker in the United States. Since this is not the profession or occupation for
which the petition was approved, the petition may not be revalidated.

()n appeal petitioner stated in part:
I am an Engineer and my Third Preference claim is based on this professional

status.

This is backed by my Engineer's Diploma and fourteen years of professional activity in engineering.
It is my endeavor to reenter the activity of engineering in the U.S. after a
thorough up-dating of my knowledge and capability for which purpose I have
sought and obtained admittance as a Graduate Student at Stanford University.
Since I am married and have three children, eventual assistantship or scholarship funds appear insufficient for my subsistence during the time required to
obtain my advanced degree. This is the only reason for which I envision the
investment banking profession, which may be exercised by me on a part-time
basis during this period, thus enabling me to provide for my own and my
family's subsistence.

The petitioner intends to follow the engineering profession. He still
has the academic preparation and experience qualifications on which
his original petition was approved. He now wants to do graduate work
766

1111.4711111 1.1CIAOLV11

1CP

at Stanford University to advance his engineering knowledge and to
improve himself in the engineering field. While attending graduate
school he still must support himself and family and will seek temporary employment as a management consultant and investment
broker. His intention to continue in the engineering field is established
by the fact that he has presented a, letter from the Office of Graduate
Admission, Stanford University, dated April 12, 1967 showing admission to the Graduate Division for work in the Department of Electrical
Engineering for the fall term of 1967 for work towards a Master's
degree. It should be noted that this letter from the University is dated
April 12, 1967 which was before his request for revalidation dated
July 31, 1967 and before the date of the District Director's denial on
August 10, 1967.
In the Hatter of Et , Int. Dec. No. 1627, it is stated : "The phrase 'for
purpose of performing' in section 212 (a) (14) clearly indicates that an
immigrant alien within the contemplation of section 212(a) (14) must
establish a bona fide intention to engage immediately or in the foreseeable future in his profession or a related field."; and "Since an applicant for a visa under section 203 (a.) (3) may be a member of a profession for which a license, or even citizenship, may be a prerequisite
before he may engage in his professional endeavor, we do not read into
the statutes or regulations a requirement that the applicant must be
able to engage in the qualifying profession immediately, if admitted to
the United States. It is sufficient if he can show a bona fide purpose or
intent to work in the United States in his qualifying endeavor. In determining whether the alien intends to engage in his profession or in a
—

field related thereto, consideration may be given to factors suoh as

whether he is presently so employed and, if not, the length of time he
has not been so employed and the reason therefor. Consideration may
also be given to the alien's own declaration regarding his intended
employment."
His intention to engage in the field of his academic preparation has
been established. He was originally found qualified as a civil engineer
on the basis of his undergraduate work and experience in civil and electrical engineering. Electrical engineering is certainly in a, field related
to civil engineering. Both civil engineering and electrical engineering
are occupations listed in Group II, Schedule A of 29 CFR 60 and covered by the blanket certification of the Secretary of Labor. Considering
all the facts in the case, it must be found that the petitioner is eligible
for the revalidation of his previously approved petition. The appeal

will be sustained.
ORDER : It is ordered that the appeal be sustained and revalidation
granted.
767

